Per Curiam.
— The principle adopted in Ancora v. Burns, (5 Binn. 522); Hancock v. Barton, (1 Serg. & Rawle 269), and Byrne v. Gordon, (2 P. A. B. 271), is, that where the actual demand is indefinite, recourse is to be had to the demand laid; for so much must appear to the eye of the court to be in contest. Here the declaration exhibits a legal demand of $150, as the penalty of a bond, and the sum sued for, which must be taken for the debt in the first instance. But the condition was set out in the declaration, and the sum to be recovered for the breach of it was the amount of the execution on which the principal obligor was in custody, which was stated in the condition to be $76.62, and the amount of the interest and costs, which nowhere appears. The only certain guide, then, was the penalty, which happened to be the very amount at which the judgment by default, which followed the judgment of respondeat ouster, was liquidated. The limit of the jurisdiction is $100; and the defendants were properly adjudged to answer over.
Judgment affirmed.